UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Date of Report: (Date of Earliest Event Reported) March 9, 2017 (March 8, 2017) PANHANDLE OIL AND GAS INC. (Exact name of registrant as specified in its charter) OKLAHOMA 001-31759 73-1055775 (State or other jurisdiction (Commission File Number) (I.R.S.Employer of incorporation) Identification No.) 5400 North Grand Blvd., Suite 300 Oklahoma City, OK (Address of principal executive offices) (Zip code) (405) 948-1560 (Registrant’s telephone number including area code) Not Applicable (Former name or former address if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act ☐ Pre-commencement communications pursuant to Rule 14d-2 (b) under the Exchange Act ☐ Pre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act ITEM 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers On March 8, 2017, Robert A. Reece retired from Panhandle Oil and Gas Inc.’s board of directors after serving on the board since 1986. ITEM 5.07Submission of Matters to a Vote of Security Holders Panhandle Oil and Gas Inc. (the “Company”) held its annual meeting (the “The Annual Meeting”) of shareholders on March 8, 2017, at The Oklahoma History Center in Oklahoma City, Oklahoma.A quorum consisting of approximately 80% of the Company’s Class A Common Stock issued and outstanding was represented either in person or by proxy.At the Annual Meeting the Company’s shareholders voted on the following proposals:(1) election of Darryl G. Smette, Paul F. Blanchard Jr. and Mark T. Behrman as directors to serve three year terms; (2) ratification of selection of Ernst & Young LLP as the Company’s Independent Registered Public Accounting Firm for fiscal year ended September 30, 2017; and (3) advisory vote on executive compensation.Voting results of the proposals are as follows: Proposal #1 – Election of three directors for a term of three years: For Against Withheld Abstentions Broker Non-Votes Darryl G. Smette N/A N/A Paul F. Blanchard Jr. N/A 85,219 N/A Mark T. Behrman N/A N/A Proposal #2 – Ratification of selection of Independent Registered Public Accounting Firm: For Against Withheld Abstentions Broker Non-Votes Totals 23,323 N/A 36,787 0 Proposal #3 – Advisory vote on executive compensation: For Against Withheld Abstentions Broker Non-Votes Totals N/A SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PANHANDLE OIL AND GAS INC. By: /s/ Paul F. Blanchard Jr. Paul F. Blanchard Jr., President and CEO DATE: March 9, 2017
